By the Courts Bronson, J.
It is not necessary to determine whether the justice was right in adjourning over from Saturday night until Monday morning. The irregularity, if there was one, was waived by the defendant, by appearing and proceeding with the trial on Monday. (Durham v. Heyden, 7 John. R. 381 ; Willoughby v. Carleton, 9 id. 136.) By a treble damages,” the justice seems to have meant nothing more, than that he allowed something beyond the damage which the plaintiff had actually sustained by the injury; and the whole amount of damages, $5,89, was but a very moderate punishment for this wilful trespass. I think the judgment of the C. P. should be reversed, and that of the justice affirmed.
Ordered accordingly.